[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT          FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                         NOVEMBER 22, 2011
                             No. 11-12596
                                                             JOHN LEY
                       ________________________
                                                              CLERK

               D. C. Docket No. 5:10-cv-00072-HLA-MCR

BAILEY INDUSTRIES, INC.,

                                               Plaintiff-Appellee,


                                  versus


AMERISURE MUTUAL INSURANCE COMPANY,

                                               Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 22, 2011)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
      After review and oral argument, we conclude that Defendant-Appellant

Amerisure Mutual Insurance Company has not shown any reversible error in the

district court’s order, dated May 6, 2011, granting summary judgment in part in

favor of Plaintiff-Appellee Bailey Industries, Inc., as to the claim for $188,780.73.

There was no cross-appeal of the district court’s grant of summary judgment in

part to Defendant-Appellant Amerisure as to the additional $540.00 sought by

Plaintiff-Appellee Bailey Industries.

      AFFIRMED.




                                          2